Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 6, 2015

                                      No. 04-15-00240-CR

                                    Mario Jesus RAMIREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR10323
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        The clerk’s record in this case reflects that on May 1, 2015, the trial court granted Mario
Ramirez’s motion to substitute counsel, relieved Ms. Connie Kelley of her duties as counsel for
Ramirez, and ordered that Michael C. Gross was substituted as attorney of record for Mario
Ramirez. On October 21, 2015, attorney Michael C. Gross filed a motion for extension of time to
file appellant’s brief on behalf of Mario Ramirez. On October 27, 2015, we granted appellant’s
motion for extension of time and ordered appellant’s brief to be filed on or before January 4,
2016. On November 3, 2015, Ms. Connie Kelley also filed a motion for extension of time to file
appellant’s brief on behalf of Mario Ramirez. However, the record reflects that Ms. Kelley is no
longer counsel for Ramirez. Thus, the motion filed by Ms. Kelley on behalf of Mario Ramirez is
DENIED AS MOOT.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court